DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/962,569 filed on 16 December 2021.
Claims 8 and 17 have been canceled.
Claims 1, 11, 12, and 19 have been amended.
Claims 1-7, 9-16, and 18-20 are currently pending, and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed 25 January 2021 has been considered. An initialed copy of the Form 1449 are enclosed herewith.
Response to Arguments

A. Claim Rejections – 35 USC § 112:

Claims 10 and 19 stand rejected under 35 U.S.C. § 112(b) as indefinite. Examiner has considered Applicant’s arguments and amendments to the claims have been considered and  found persuasive. Accordingly, the rejection of the claims under 35 U.S.C. §112(b), second paragraph, is withdrawn.

B. Claim Rejections – 35 USC § 101:

Claims 1-7, 9-16, and 18-20 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Applicant's arguments have been fully considered but they are not persuasive.

1. Applicant argues that the claims are directed to a specific technological improvement, not a mere abstract idea.

Examiner respectfully disagrees. The claims are not directed to a technological improvement inasmuch as the computer related devices recited (e.g., “processor”, “mobile device”, “activation element”, “device link comprising a uniform resource locator”) recited is no more than a field of use and/or merely recites a field of use in which the steps recited are intended to be applied, and, which only serves to perform computer functions that are well-known to the industry.

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. Furthermore, there are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims integrate the abstract idea into a practical application. 

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “mobile device”, “activation element”, “device link comprising a uniform resource locator”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of performing an authentication and/or verification process associated with activating a financial and/or payment device comprising the steps of receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with a user and/or owner of a payment device. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the claims reflect an improvement in the functioning of a computer.

Examiner respectfully disagrees. The elements (“processor”, “mobile device”, “activation element”, “device link comprising a uniform resource locator”) are not used in an unconventional manner. They are broadly applied to the abstract idea at a high level of generality. The elements of the instant process, when taken alone, each execute in a manner routinely and conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Applicant’s argument is therefore unpersuasive.

4. Applicant argues that the claims, when considered as a whole, reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, and are more than a drafting effort designed to monopolize the exception.

Examiner respectfully disagrees. In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims.

The computing-related devices in all the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Hence, the additional elements in the claims are all generic components suitably programmed and/or designed to perform their respective functions. The claims at issue do not require any non-conventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of conventional computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Applicant’s argument is therefore unpersuasive.

5. Applicant argues that the claims recite significantly more than the abstract idea.

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of performing an authentication and/or verification process associated with activating a financial and/or payment device comprising the steps of receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with a user and/or owner of a payment device using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive.

C. Claim Rejections – 35 USC § 103:

Claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19 stand rejected under 35 U.S.C. § 103(a) obvious over Nordentoft et al., US 2007/0189581 A1 (“Nordentoft”) in view of Newbrough, US 7,885,878 B2 (“Newbrough”). Claims 2, 12, 20 stand rejected as obvious over Nordentoft, Newbrough, in view of Kelley et al., US 8,840,030 (“Kelley”). Claims 6 and 15 stand rejected under 35 U.S.C. § 103(a) as obvious over Nordentoft, Newbrough, in view of Ball et al., US 10,963,864 (“Ball”). Claims 7 and 16 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Nordentoft, Newbrough, in view of Mutlu, US 200/0243534 A1 (“Mutlu”).

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of amended claims.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating an authentication and/or verification process while utilizing identifiers associated with activating of a financial and/or payment related object or device in an automated manner, involving steps that are nothing more than merely using rules and/or instructions to carry out the steps of storing, receiving, accessing, comparing, and transmitting (displaying) data and/or information, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of performing an authentication and/or verification process associated with activating a financial and/or payment device comprising the steps of receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with a user and/or owner of a payment device, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial interactions; following rules or instructions grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “generating, …, activation data corresponding to a non-activated electronic payment device issued to a user; storing, on an activation element arranged on the electronic payment device, a unique identifier corresponding to the electronic payment device …; receiving, …, an activation request …, the activation request comprising identification data associated with the user and the unique identifier; determining, …, that the activation data matches the identification data; and, in response to determining that the activation data matches the identification data, activating the electronic payment device”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Account and/or account owner verification in association with usage and/or activation of a financial device or object is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with a user and/or owner of a payment device while using rules and/or instructions falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a generic computer device –nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “processor”, “mobile device”, “activation element”, “device link comprising a uniform resource locator”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of performing an authentication and/or verification process associated with activating a financial and/or payment device comprising the steps of receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with a user and/or owner of a payment device.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of performing an authentication and/or verification process associated with activating a financial and/or payment device comprising the steps of receiving (collecting), accessing, comparing, calculating, and transmitting (displaying) data and/or information associated with a user and/or owner of a payment device using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 11 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 11 accordingly.

Independent claim 19 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 19 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 19 accordingly.

Dependent claims 2-7, 9-10, 12-16, 18, and 20 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobylkin et al., US 9,805,362 (“Kobylkin”), in view of Eberlein, US 9,348,929 (“Eberlein”), in view of Flaig et al., US 6,488,206 (“Flaig”).

Re Claim 1: (Currently Amended) Kobylkin discloses a method of activating an electronic payment device, comprising: 

generating, with at least one processor, activation data corresponding to a non-activated electronic payment device issued to a user; (C2 L40-67; C4 L10-15)

storing, on an activation element arranged on the electronic payment device, a unique identifier corresponding to the electronic payment device, (C2 L40-67; C4 L10-15)

Kobylkin doesn’t explicitly disclose:

wherein the activation element comprises a device link comprising a uniform resource locator; 

Eberlein, however, makes this teaching in a related endeavor (Abstract; FIGs. 2-4; C2 L8-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Eberlein with the invention of Kobylkin as disclosed above, for the motivation of facilitating file redirecting to a location (e.g., web server) for eventual execution and/or processing of the activation element. 

Kobylkin further discloses:

receiving, with at least one processor and through the device link, an activation request from a mobile device in response to the user scanning the activation element with the mobile device, the activation request comprising identification data associated with the user and the unique identifier; (C3 L30-35; C4 L34-40)

Kobylkin doesn’t explicitly disclose:

determining, with at least one processor, that the activation data matches the identification data; 

in response to determining that the activation data matches the identification data, activating the electronic payment device.  

Flaig, however, makes this teaching in a related endeavor (Abstract; FIG. 6; C4 L29-38, L65-67; C5 L1-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flaig with the invention of Kobylkin as disclosed above, for the motivation of preventing potential fraud activity. 

Re Claim 3: (Original) Kobylkin in view of Eberlein in view of Flaig discloses the method of claim 1. Kobylkin further discloses:

wherein the activation data comprises one or more of an email address, a username, an Internet Protocol (IP) address, a browser or application cookie ID, and user location data, optionally wherein when the user location data comprises an address associated with the user, the step of determining comprises determining that a location of the user when the activation request is received is within a predetermined radius of the address. (C5 L60-65; C13 L7-16)
Re Claim 4: (Original) Claim 4, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 4 is rejected in the same or substantially the same manner as claim 3.

Re Claim 5: (Original) Kobylkin in view of Eberlein in view of Flaig discloses the method of claim 1. Kobylkin further discloses:

the step of shipping, to the user, the electronic payment device comprising the activation element thereon, wherein the identification data is information that is not present in or on the electronic payment device or packaging associated with the electronic payment device. (C1 L58-62; C2 L48-57; C10 L25-45)
Re Claim 8: (Canceled) 

Re Claim 9: (Original) Kobylkin in view of Eberlein in view of Flaig discloses the method of claim 1. Kobylkin doesn’t explicitly disclose:

wherein the activation data is stored in a database comprising activation data for one or more inactive electronic payment devices, and wherein the step of determining comprises comparing the identification data to the activation data for the one or more inactive electronic payment devices, optionally wherein the determining step further comprises: 

generating a risk score based on the comparison; and 

activating the electronic payment device if the risk score meets a predetermined threshold. 

Flaig, however, makes this teaching in a related endeavor (C5 L6-35; C6 L45-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Flaig with the invention of Kobylkin as disclosed above, for the motivation of preventing potential fraud activity. 

Re Claim 10: (Original) Kobylkin in view of Eberlein in view of Flaig discloses the method of claim 1. Kobylkin further discloses:

a step of arranging the activation element on the electronic payment device. (C1 L58-62; C2 L48-57; C10 L25-45)
Re Claim 11: (Currently Amended) Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1.

Re Claim 13: (Original) Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 3.

Re Claim 14: (Original) Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 4.

Re Claim 17: (Canceled) 

Re Claim 18: (Original) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 9.

Re Claim 19: (Currently Amended) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1.  


Claims 2, 12, 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobylkin et al., US 9,805,362 (“Kobylkin”), in view of Eberlein, US 9,348,929 (“Eberlein”), in view of Flaig et al., US 6,488,206 (“Flaig”), as applied to claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19  as described above, further in view of Kelley et al., US 8,840,030 (“Kelley”).

Re Claim 2: (Original) Kobylkin in view of Eberlein in view of Flaig discloses the method of claim 1. Kobylkin doesn’t explicitly disclose:  

wherein the activation element comprises a machine-readable indicia or a near-field communication device. 

Kelley, however, makes this teaching in a related endeavor (Abstract; C3 L5-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kelley with the invention of Kobylkin as disclosed above, for the motivation of facilitating secure transaction information communication associated with a payment device. 

Re Claim 12: (Currently Amended) Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 2.
Re Claim 20: (Original) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 2.


Claims 6 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobylkin et al., US 9,805,362 (“Kobylkin”), in view of Eberlein, US 9,348,929 (“Eberlein”), in view of Flaig et al., US 6,488,206 (“Flaig”), as applied to claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19  as described above, further in view of Ball et al., US 10,963,864 (“Ball”).

Re Claim 6: (Original Kobylkin in view of Eberlein in view of Flaig discloses the method of claim 1. Kobylkin doesn’t explicitly disclose:  

generating a random value or hashing one or both of the activation data and the identification data, optionally wherein the step of determining comprises matching the activation data to the hashed identification data, or matching the identification data to the hashed activation data. 
Ball, however, makes this teaching in a related endeavor (C7 L65-67; C L1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ball with the invention of Kobylkin as disclosed above, for the motivation of facilitating secure transaction information communication associated with a payment device. 

Re Claim 15: (Original) Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 6.


Claims 7 and 16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kobylkin et al., US 9,805,362 (“Kobylkin”), in view of Eberlein, US 9,348,929 (“Eberlein”), in view of Flaig et al., US 6,488,206 (“Flaig”), as applied to claims 1, 3, 4, 5, 8, 9, 10, 11, 13, 14, 17, 18, 19  as described above, further in view of Mutlu, US 200/0243534 A1 (“Mutlu”).

Re Claim 7: (Original) Kobylkin in view of Eberlein in view of Flaig discloses the method of claim 1. Kobylkin doesn’t explicitly disclose:  

wherein the activation data and the identification data comprise a browser or application cookie ID, and wherein the step of determining comprises matching the browser or application cookie ID of the activation data with the browser or application cookie ID of the identification data and, in response to determining that the browser or application cookie ID of the activation data matches the browser or application cookie ID of the identification data, activating the electronic payment device. 
Mutlu, however, makes this teaching in a related endeavor (¶[0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mutlu with the invention of Kobylkin as disclosed above, for the motivation of facilitating secure transaction information communication associated with a payment device. 

Re Claim 16: (Original) Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 7.










Conclusion

Claims 1-7, 9-16, and 18-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692